In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1481V
                                        UNPUBLISHED


    NIKKI AUNE,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: February 12, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Hepatitis B (Hep B)
                                                            Vaccine; Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On September 25, 2019, Nikki Aune filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table Injury – Shoulder Injury
Related to Vaccine Administration (“SIRVA”) – as a result of her hepatitis B vaccination
on December 15, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

     On February 10, 2021, Respondent filed his Rule 4(c) Report and Proffer on
Damages in which he concedes that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report and Proffer on Damages at 1. Specifically, Respondent


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
indicates that

       [m]edical personnel at the Division of Injury Compensation Programs,
       Department of Health and Human Services (“DICP”), have reviewed the
       petition and medical records filed in the case and determined that petitioner
       has satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and
       the Qualifications and Aids to Interpretation (“QAI”) for SIRVA due to an
       intramuscular hepatitis B vaccination. That is, petitioner had no relevant
       history of pain, inflammation, or dysfunction in her left shoulder; her pain
       and reduced range of motion occurred within 48 hours of receipt of an
       intramuscular vaccination; her symptoms were limited to the shoulder in
       which the vaccine was administered; and no other condition or abnormality
       was identified to explain her symptoms. 42 C.F.R. § 100.3(c)(10).


Id. at 5. Respondent further agrees that “based on the record as it now stands, petitioner
has satisfied all legal prerequisites for compensation under the Vaccine Act.”. Id. (citing
§13(a)(1)(B); § 11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2